EXAMINER’S COMMENT
Specification
The spec(s) filed 4/26/21 is/are accepted.

Drawings
The drawings filed 4/26/21 are accepted.


REASON FOR ALLOWANCE
Claim 16-23 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Applicant now claims the following in newly submitted claim 16 (see specifically the italicized portion):
16. (new) A building toy comprising a set of flat shape-forming modular elements made of a flexible resilient material in the shape of geometric figures and having opposing surfaces, wherein: for each flat shape-forming modular element: the modular element has at least one double-sided fixation device comprising a coaxial pair of fastening elements, each fastening element of the pair of fastening elements having (i) a base surface in contact with a respective one of the opposing surfaces of the modular element and (ii) a mating surface, the mating surfaces of the pair of fastening elements being oppositely oriented; and the modular element has a through hole, wherein: the double-sided fixate        on device fixation device has a central rod made of solid resilient material, passing through the through hole and connecting the base surfaces of the fastening elements of the pair of fastening elements to each other; the length of the rod is less than the thickness of the modular element causing resilient deformation of the surfaces of the modular element at their point of contact with the bases with partial indentation of the bases into the surfaces of the modular elements; and the mating surfaces of the fastening elements of a modular element in the set are configured to engage with the mating surfaces of the fastening elements of other modular elements in the set to form detachable joints to hold connected portions of the surfaces together, with the fastening elements forming centers of axial rotation of at least the held portions of the surfaces of the connected modular elements.

In the previously submitted spec, par. [0018] reads (emphasis added):
This ensures additional rigid resilient connection of the fastened modular elements, as there is no gap between protrusive parts of the mating elements.

In the currently amended spec, page 5, lines 1-6 reads (see spec, filed 4/26/21; previously par. [0018]; emphasis added):

Moreover, the length of the connecting central rod can be less than the thickness of the modular element, which causes resilient deformation of the surfaces of contact with the bases of the coaxial fastening elements with their partial indentation into the surfaces of the modular elements. This provides an additional rigid resilient connection of the connected modular elements, as there is no gap formed by the protruding parts of the mating connections.

As such, applicant shows criticality for the limitation “the length of the rod is less than the thickness of the modular element causing resilient deformation of the surfaces of the modular element at their point of contact with the bases with partial indentation of the bases into the surfaces of the modular elements”.  As such, the use of case law to reject this limitation is not appropriate (see MPEP 2144.04).  In addition, the Examiner could not find this structural limitation in the cited prior art.
As independent claim 16 is allowed, so are dependent claims 17-23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/21/21       
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711